--------------------------------------------------------------------------------

[exhibi1.jpg]

 

 

 

 

CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 15th day of December, 2014.


BETWEEN:

Lexaria Corp., a body corporate duly incorporated under the laws of the State of
Nevada, and having an Office at 950-1130 W Pender St, Vancouver BC, V6E 4A4;

(hereinafter together or separately called the "Company")

OF THE FIRST PART

AND:

Tom Ihrke, an individual residing at 38 Krier Lane, Mount Pleasant, South
Caroloina, USA 29464; phone 843 603 6995

(hereinafter called the "Consultant," or, “Consultant”)

OF THE SECOND PART

WHEREAS:

A.            Consultant agrees to serve as Executive Vice President, US
Operations of Lexaria Corp. and to provide services as described below,
effective December 15, 2014;

B.            The Company is desirous of retaining the consulting services of
Consultant as an executive, on a eighteen (18) month contract basis and the
Consultant has agreed to serve the Company as an independent contractor upon the
terms and conditions hereinafter set forth;

FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

1.            The Consultant shall serves as Executive Vice President US
Operations of Lexaria Corp. and provide services to the CEO and CFO of the
Company, and perform such tasks in general, including but not limited to, the
following:

Research, plan, propose, execute and close approved projects, acquisitions,
mergers and partnerships, as well as locate project finance sources, all of
which create value for the Company. Create clear and attainable project
objectives, manage the project requirements and their constraints being cost,
time, scope and quality. Create, edit and update on an ongoing basis various
correspondence such as Company Powerpoints; letters; business plans or strategic
plans, etc. Create and administer budgets and projections related to proposed or
potential projects and evaluate personnel and financial requirements and
benefits. Administer and manage all operations of PoViva Corp in the USA,
reporting to Lexaria’s CEO; CFO; and Board of Directors. Administer and manage
all employees, junior executives and consultants in their regular needs and
duties.

950, 1130 West Pender Street | Vancouver, BC V6E 4A4 | Canada | 604.602.1675


--------------------------------------------------------------------------------

- 2 -

  a)

General Services. The Consultant shall serve the Company (and/or such subsidiary
or subsidiaries of the company as the Company may from time to time require) in
such consulting capacity or capacities as may from time to time be determined by
resolution of the Board of Directors or senior management of the Company and
shall perform such duties and exercise such powers as may from time be
determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company.

2.            By virtue of this Agreement, the Company is expecting, and
Consultant is accepting, the responsibility of working an irregular schedule and
quantity of time on behalf of the Company. Some weeks Consultant may be required
to work more than 50 hours and some weeks Consultant may be required to work
fewer than 20 hours in order to fulfill the terms of this Agreement. During the
time that this Agreement remains in effect, the Consultant shall not act in any
capacity whatsoever, directly or indirectly for or for the betterment of any
other non-joint-ventured company, partnership, or project that competes within
North America within the sector of medical marijuana, without the Company’s
prior written consent.

The basic remuneration of the Consultant for its services hereunder shall be at
the rate of three thousand dollars (US$3,000) per month, together with any such
increments or bonuses thereto as the CEO or the Board of Directors of the
Company may from time to time determine, payable the 30th day of each calendar
month. The Company may pay the Consultant a bonus from time to time, at its sole
discretion. Nothing in this Agreement confers on the Consultant a direct
“Broker’s Interest” in the capital raising activities of the company; any
additional remuneration the Consultant may receive is based on overall
contributions to the betterment of the Company through the activities enumerated
in Paragraph 1, which may, from time to time, include capital introduction.

Consultant also to participate in the as-yet uncreated Lexaria profit sharing
plan that will be extended as soon as possible to all employees and managerial
consultants.

3.            Stock Options. Subject to regulatory approvals, Consultant to
receive an award of 300,000 stock options vesting over the term of this contract
and valid for 5 years from date of grant.

4.            Consultant will be entitled to receive a performance related bonus
subject to similar terms and conditions as for persons participating in any
bonus plan that may be established and approved by the Company’s board of
Directors. Any bonus payable to Consultant will be at the sole discretion of the
Company’s Board of Directors, acting reasonably.

950, 1130 West Pender Street | Vancouver, BC V6E 4A4 | Canada | 604.602.1675


--------------------------------------------------------------------------------

- 3 -

5.            The Consultant shall be responsible for the payment of its income
and other taxes and other remittances including but not limited to any form of
insurance as shall be required by any governmental entity (including but not
limited health insurance and federal and state income taxes) , though not
including Director’s and Officer’s insurance which is paid for and provided by
the Company, with respect to compensation paid by the Company to the Consultant,
and nothing in this Agreement implies or creates a relationship of employment.

6.            The terms "subsidiary" and "subsidiaries" as used herein mean any
corporation or company of which more than 50% of the outstanding shares carrying
voting rights at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the Board of Directors of
such corporation or company) are for the time being owned by or held for the
Company and/or any other corporation or company in like relation to the Company
and include any corporation or company in like relation to a subsidiary.

7.            The Consultant shall be reimbursed for all travelling and other
expenses actually and properly incurred by it in connection with its duties
hereunder, not including commuting to the office that is the normal place of
business. For all such expenses the Consultant shall furnish to the Company
statements, receipts and vouchers for such out-of-pocket expenses on a monthly
basis. The Consultant is pre-authorized to incur up to $1,500 per month,
cumulatively, in relevant expenses. Amounts over $1,500 per month must be
pre-approved by management of the Company or will be disallowed. Both parties
recognize that as the financial condition of the Company improves or
deteriorates, this amount may be increased or decreased without making changes
to this document, provided the Company makes Consultant aware of the changed
amount.

8.            The Consultant shall not, either during the continuance of its
contract hereunder or at any time thereafter, disclose the private affairs of
the Company and/or its subsidiary or subsidiaries, or any secrets of the Company
and/or its subsidiary or subsidiaries, to any person other than the Directors of
the Company and/or its subsidiary or subsidiaries or for the Company's purposes
and shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law. Proprietary Information as that term is used herein shall consist of all
knowledge, data and information which the Consultant may acquire from the
documents and information disclosed to it by the Company, its employees,
attorneys, consultants, independent contractors, clients or representatives
whether orally, in written or electronic form or on electronic media including,
by way of example and not by limitation, any products, customer lists, supplier
lists, marketing techniques, technical processes, formulae, inventions or
discoveries (whether patentable or not), innovations, suggestions, ideas,
reports, data, patents, trade secrets and copyrights, made or developed by the
Company and related data and information related to the conduct of the business
of the Company. Proprietary Information shall also include discussions with
officers, directors, employees, independent contractors, attorneys, consultants,
clients, finance sources, customers or representatives and the fact that such
discussions are taking place. Proprietary Information shall not be directly or
indirectly disclosed to any other person without the prior written approval of
the Company. Proprietary Information shall not include matters of general public
knowledge, information legally received or obtained by the Consultant from a
third party or parties without a duty of confidentiality, and information
independently known or developed by the Consultant without the assistance of the
Company.

9.            The Consultant shall well and faithfully serve the Company or any
subsidiary as aforesaid during the continuance of its contract hereunder and use
its best efforts to promote the interests of the Company. The Consultant
reserves the right to refuse any request from the Company which may, in his
reasonable opinion, violate either Federal or State Laws in either the United
States or Canada.

950, 1130 West Pender Street | Vancouver, BC V6E 4A4 | Canada | 604.602.1675


--------------------------------------------------------------------------------

- 4 -

10.            This Agreement may be terminated forthwith by the Company or
Consultant without prior notice if at any time:

  a)

The Company or Consultant shall commit any material breach of any of the
provisions herein contained; or

        b)

The Company or Consultant shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

        c)

The Company or Consultant shall become bankrupt or make any arrangements or
composition with its creditors; or

        d)

The Principals of the Company or Consultant shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or

        (e)

The Company or Consultant shall be convicted of any criminal offence other than
an offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.

This Agreement may also be terminated by either party upon one hundred twenty
(120) days written notice to the other. Should the Company terminate this
agreement for a reason not enumerated in items 9(a), 9(b), 9(c), 9(d), or 9(e),
Consultant will be entitled to all remuneration, as it relates to transactions
which were in process but had not yet closed at the date of his termination, to
which she would have otherwise been entitled for a period of 30 days after the
date of his termination.

11.            In the event this Agreement is terminated by reason of default on
the part of the Consultant or the written notice of the Company, then at the
request of the Board of Directors of the Company, the Consultant shall cause
Consultant to forthwith resign any position or office which she then holds with
the Company or any subsidiary of the Company. The provisions of Paragraph 6
shall survive the termination of this Agreement for a period of 2 years
thereafter.

12.            The Company is aware that the Consultant may have and may
continue to have financial interests in other companies. The Company agrees that
the Consultant may continue to devote time to such outside interests, provided
that such interests do not conflict with or hinder Consultant’s ability to
perform his duties under this Agreement.

13.            The services to be performed by the Consultant pursuant hereto
are personal in character, to be performed by Mr. Tom Ihrke, and neither this
Agreement nor any rights or benefits arising thereunder are assignable by the
Consultant without the previous written consent of the Company.

14.            With the exception of any previously granted options or
restricted stock, any and all previous agreements, written or oral, between the
parties hereto or on their behalf relating to the agreement between the
Consultant and the Company are hereby terminated and cancelled and each of the
parties hereto hereby releases and forever discharges the other party hereto of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such previous agreements.

950, 1130 West Pender Street | Vancouver, BC V6E 4A4 | Canada | 604.602.1675


--------------------------------------------------------------------------------

- 5 -

15.            Any notice in writing or permitted to be given to the Consultant
hereunder shall be sufficiently given if delivered to the Consultant personally
or mailed by registered mail, postage prepaid, addressed to the Consultant as
its last residential address known to the Company. Provided any such notice is
mailed via guaranteed overnight delivery, as aforesaid shall be deemed to have
been received by the Consultant on the first business day following the date of
mailing. Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof. Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery. Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.

16.            The provisions of this Agreement shall inure to the benefit of
and be binding upon the Consultant and the successors and assigns of the
Company. For this purpose, the terms "successors" and "assigns" shall include
any person, firm or corporation or other entity which at any time, whether by
merger, purchase or otherwise, shall acquire all or substantially all of the
assets or business of the Company.

17.            Every provision of this Agreement is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
the provisions of this Agreement.

18.            This Agreement is being delivered and is intended to be managed
from the Province of British Columbia and shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
such Province. Similarly no provision within this contract is deemed valid
should it conflict with the current or future laws of the United States of
America or current or future regulations set forth by the United States
Securities and Exchange Commission, the British Columbia Securities Commission,
or the Ontario Securities Commission. This Agreement may not be changed orally,
but only by an instrument in writing signed by the party against whom or which
enforcement of any waiver, change, modification or discharge is sought.

19.            This Agreement and the obligations of the Company herein are
subject to all applicable laws and regulations in force at the local, State,
Province, and Federal levels in both Canada and the United States. In the event
that there is an employment dispute between the Company and Consultant,
Consultant agrees to allow it to be settled according to applicable Canadian law
in an applicable British Columbia jurisdiction.

20.            Any and all potential or actual common share award or stock
option award will be in compliance with all applicable regulations in the USA
and Canada.

21.            This contract will expire on June 15, 2016 unless renewed or
extended by mutual written consent of both parties prior to that date.

950, 1130 West Pender Street | Vancouver, BC V6E 4A4 | Canada | 604.602.1675


--------------------------------------------------------------------------------

- 6 -

IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.

SIGNED by:             DATED: Chris Bunka,     CEO and Director,     Lexaria
Corp                 SIGNED by:         DATED:     Tom Ihrke     Executive Vice
President, Lexaria Corp    


950, 1130 West Pender Street | Vancouver, BC V6E 4A4 | Canada | 604.602.1675


--------------------------------------------------------------------------------